DETAILED ACTION
Remarks
This communication is in response to the amendment/arguments filed on December 15, 2021 has been fully considered.  The rejection is made final.  Claims 1-19 are pending for examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support are shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


Continuation Statement
This patent application is a continuation of U.S. Application No. 15/139028, filed April 26, 2016, now U.S. Patent #10,452,671.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot in view of LeBeau et al. (US Patent Publication No. 2011/0191364 A1).                                                           

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    
nonobviousness.


Claims 1, 11, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LeBeau et al. (US Patent Publication No. 2011/0191364 A1, ‘LeBeau’, hereafter) and in view of Galadari et al. (US Patent Publication No. 2015/0294358 A1, ‘Galadari’, hereafter, previously provided).

Regarding claim 1. LeBeau teaches a method comprising, by a client system of a first user of an online social network (the user may be linked to an online contact manager or a social networking site (e.g., Facebook, LinkedIn, MySpace), LeBeau [0042]): 
sending, to one or more computing devices of the online social network, a text post inputted by the first user, wherein the text post is associated with a query (the client device  and the search engine interact using a query and response approach, in that the client device sends a search query request that includes one or more query terms (such as the entered query term) to the search engine, and the search engine executes the search query using the query terms and responds with information identifying a set of search results, LeBeau [0020].  A result of this query may be used to determine whether the suggested query term should be selected as part of the set or subset of suggested query terms, LeBeau [0042], [0057]); 
receiving, from the one or more computing devices in response to the text post, an initial recommendation list of the text post, wherein the initial recommendation list comprises references to one or more objects referenced in comments associated with one or more prior posts associated with the query, wherein each object includes a recommendation responsive to the query (If the user has previously selected the suggested query term "Walmart," live content may have been obtained at that time that indicates that the share price of Walmart stock was $33 per share. When the search engine generates the suggested query term "Walmart" again, this time in response to the user-entered query term "w," that content is no longer considered to be live content, but rather is considered to be cached content, LeBeau [0052].  The suggested query term "Wally Anderson" was used by the search engine to query a social network, which returned a response to the search engine indicating that the status of "Wally Anderson," at the time (or shortly after) that suggested query term was generated, is "away.", LeBeau [0057], [0032-0033]);
sending, to the one or more computing devices, a request for updates to the initial recommendation list of the text post (When the search engine selects an icon, the icon or the live content alone may be transmitted to the client device for display, or the icon and the live content may both be transmitted, LeBeau [0061].  If the user had selected a suggested query term that included live content, the client device may locally store that suggested query term as a shortcut to live content that the user has been interested in before. In this regard, the next time that the user initiates a search dialogue on the client device, these shortcuts, including updated live content, may be displayed below the search box, without requiring the user to enter any text at all, LeBeau [0064], [0108]); and
LeBeau does not teach 
receiving, from the one or more computing devices in response to the request, an updated recommendation list comprising references to one or more objects referenced in comments associated with the text post.  
However, Galadari teaches 
receiving, from the one or more computing devices in response to the request, an updated recommendation list comprising references to one or more objects referenced in comments associated with the text post (recommended advertisements may be provided based on one or more advertisements posted by one or more second users from whom a first user receives regular or intermittent updates via a social networking service, e.g., one or more second users "followed" or "watched" by the first user via a social networking service, Galadari [0069-0070]).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of LeBeau and Galadari before him/her, to modify LeBeau with the teaching of Galadari’s system and methods for display of user-customized advertisements in a social networking service.  One would have been motivated to do so for the benefit of improving methods and systems of LeBeau by providing an ad recommendation engine which provides the user with one or more recommended ads for possible selection or customization in a meaningful way while protecting user privacy (Galadari, Abstract, [0002], 0046]). 
Regarding claim 11. LeBeau as modified teaches, further comprising: receiving, from the one or more computing devices, instructions for presenting a user interface comprising one or more of the initial recommendation list or the updated recommendation list, wherein the user interface further comprises a map displaying a location of the one or more objects referenced in comments (while the query term to information type mapper 260 may associate these some or all of these terms with one or more information types such as distances to nearby ski resorts, as well as weather conditions or snow depths at those locations, LeBeau [0081-0082].  The entry 520 includes a link to a mapping application or website, that may provide the user with a convenient way to search for map locations associated with the query term "pizza.", LeBeau [0104]).
Regarding claim 18. LeBeau teaches a one or more computer-readable non-transitory storage media embodying software that is operable when executed to (Computing device 700 includes a processor 702, memory 704, a storage device 706, a high-speed interface 708 connecting to memory 704. … storage device 706 may be or contain a computer-readable medium. … The processor 752 can execute instructions within the computing device 750, including instructions stored in the memory 764, LeBeau [0112-0118] and Fig. 7):  Active 41595209.1ATTORNEY DOCKETPATENT APPLICATION 079894.6515 53 of 54 
although claim 18 directed to a media, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the media recited in claim 18. Therefore; claim 18 is rejected for at least the same reason as claim 1 above.
Regarding claim 19.  LeBeau teaches a system comprising: one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors (Computing device 700 includes a processor 702, memory 704, a storage device 706, a high-speed interface 708 connecting to memory 704. … storage device 706 may be or contain a computer-readable medium. … The processor 752 can execute instructions within the computing device 750, including instructions stored in the memory 764, LeBeau [0112-0118] and Fig. 7), the processors operable when executing the instructions to: 
although claim 19 directed to a system, it is similar in scope to claim 1.  The method steps of claim 1 substantially encompass the system recited in claim 19. Therefore; claim 19 is rejected for at least the same reason as claim 1 above.

Claims 2-4, 6-7, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over LeBeau et al. (US Patent Publication No. 2011/0191364 A1, ‘LeBeau’, hereafter) and in view of Galadari et al. (US Patent Publication No. 2015/0294358 A1, ‘Galadari’, hereafter, previously provided) and further in view of Lee et al. (US Patent Publication No. 2013/0191416 A1, ‘Lee’, hereafter, provided by the Applicant’s IDS).

Regarding claim 2. LeBeau and Galadari do not teach, wherein each of the comments referenced in one or more of the initial recommendation list or the updated recommendation list has a score based on social signals associated with the comment.  
However, Lee teaches wherein each of the comments referenced in one or more of the initial recommendation list or the updated recommendation list has a score based on social signals associated with the comment (even though one or more matches have been identified from the existing nodes in the social-graph database 206, their respective certainties (in being the actual concept the user was intending to declare) as demonstrated by their determined confidence scores may be below a first predetermined threshold, Lee [0072]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of LeBeau, Galadari and Lee before him/her, to further modify LeBeau with the teaching of Lee’s detecting social graph elements for structured search queries.  One would have been motivated to do so for the benefit of performing searches for objects within a social-networking environment (Lee, Abstract and [0002]).
Regarding claim 3. LeBeau as modified teaches wherein the social signals comprise one or more of author information or location information associated with the comment (LeBeau [0081-0082], [0104]).
Regarding claim 4. LeBeau as modified teaches, wherein each of the comments referenced in one or more of the initial recommendation list or the updated recommendation list has a score greater than a threshold score (Lee [0072-0073] and Fig. 7).  
Regarding claim 6. LeBeau as modified teaches, wherein each of the comments is responsive to the query associated with the post (Lee [0054]). 
Regarding claim 7. LeBeau as modified teaches, wherein the query is associated with one or more topics and one or more query-domains that match the query (Lee [0054]).
Regarding claim 14. LeBeau as modified teaches
receiving one or more characters inputted into a composer interface to generate the text post inputted by the first user (Generally, wall (feed) section is a space on every user's profile page that allows the user and friends to post messages via input box for the user and friends to see, as well as to comment or otherwise express themselves in relation to posts on the wall (feed), Lee [0050-0051]); and 
receiving, responsive to the received one or more characters, a prompt listing one or more of the potential queries to the first user for selection (a user may input any character string into search field to search for content on the social-networking system that matches the text query, Lee [0052]).  
Regarding claim 16. LeBeau as modified teaches, wherein sending the request for updates to the initial recommendation list is responsive to detecting that a number of recommendations responsive to the query is below a threshold number of recommendations (based on the confidence scores, one or both of the frontend and backend-typeahead processes 204 and 208 may determine whether there is a determined level of probability, certainty, or confidence (a confidence score) for each match before the match is displayed to the user in the form of a drop-down menu for selection or auto-populated in the form box … confidence scores may be below a first predetermined threshold, Lee [0072]).  

Claims 5, 10, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over LeBeau et al. (US Patent Publication No. 2011/0191364 A1, ‘LeBeau’, hereafter) and in view of Galadari et al. (US Patent Publication No. 2015/0294358 A1, ‘Galadari’, hereafter, previously provided) in view of Lee et al. (US Patent Publication No. 2013/0191416 A1, ‘Lee’, hereafter, provided by the Applicant’s IDS) and further in view of Deng et al. (US Patent Publication No. 2014/0152666 A1, ‘Deng’, hereafter, provided by the Applicant’s IDS).

Regarding claim 5. LeBeau, Galadari and Lee do not teach, wherein the comments referenced in one or more of the initial recommendation list or the updated recommendation list are ranked based on their respective scores.  
However, Deng teaches wherein the comments referenced in one or more of the initial recommendation list or the updated recommendation list are ranked based on their respective scores (a relationship between the recommending user and the user based at least in part on social-graph information or a ranking of recommending users made by the user, Deng [0017]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of LeBeau, Galadari, Lee and Deng before him/her, to further modify LeBeau with the teaching of Deng’s personized recommendation graph.  One would have been motivated to do so for the benefit of providing experience-based social networking system in order to generate a personalized set of content objects to display to a user, such as a newsfeed of aggregated stories of other users connected to the user (Deng, Abstract).
Regarding claim 10. LeBeau as modified teaches, wherein the updated recommendation list comprises, for each object referenced in comments associated with the text post, one or more of a rating associated with the object, an address associated with the object, a social context associated with the object, or an image associated with the object (text box, Deng [0016-0017]).  
Regarding claim 12. LeBeau as modified teaches, further comprising: receiving, from the one or more computing devices, instructions for presenting a user interface comprising one or more of the initial recommendation list or the updatedActive 41595209.1ATTORNEY DOCKETPATENT APPLICATION 079894.651552 of 54recommendation list, wherein the user interface further comprises an image associated with the query (image, digital photos, Deng [0024]).Active 41595209.1ATTORNEY DOCKETPATENT APPLICATION 079894.6515 52 of 54 recommendation list, wherein the user interface further comprises an image associated with the query.  
Regarding claim 13. LeBeau as modified teaches, further comprising: receiving, from the one or more computing devices, instructions for presenting a user interface comprising one or more of the initial recommendation list or the updated recommendation list, wherein the user interface further comprises one or more additional comments associated with one or more objects referenced in comments adjacent to the corresponding one or more references to the respective objects (Deng [0017] and [0024]).  
Regarding claim 15. LeBeau as modified teaches, further comprising: receiving a notification when the client system is within a predetermined distance of one or more of the objects referenced in one or more of the initial recommendation list or the updated recommendation list (Deng [0017] and [0024]).  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over LeBeau et al. (US Patent Publication No. 2011/0191364 A1, ‘LeBeau’, hereafter) and in view of Galadari et al. (US Patent Publication No. 2015/0294358 A1, ‘Galadari’, hereafter, previously provided) and further in view of Barenholz et al. (US Patent Publication No. 2017/0024765 A1, ‘Barenholz’, hereafter, previously provided).

Regarding claim 8. LeBeau and Galadari do not teach, wherein one or more of the initial recommendation list or the updated recommendation list comprises an expandable thread user interface for at least one of the comments of the initial recommendation list or the updated recommendation list.  
However, Barenholz teaches wherein one or more of the initial recommendation list or the updated recommendation list comprises an expandable thread user interface for at least one of the comments of the initial recommendation list or the updated recommendation list (Barenholz [0037-0040]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of LeBeau, Galadari and Barenholz before him/her, to further modify LeBeau with the teaching of Barenholz’s adaptive user suggestions in a social networking service.  One would have been motivated to do so for the benefit of automatically providing item recommendations to a user of a social networking service based on the user's response to recommendations that were previously displayed or viewed by the user (Barenholz, Abstract, [0003]).
Regarding claim 9. LeBeau as modified teaches, further comprising: receiving a user input selecting an expand command associated with the expandable thread user interface; and displaying, responsive to the user input, the post and the comment in response to user selection of the expand command (Barenholz [0037-0040]).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over LeBeau et al. (US Patent Publication No. 2011/0191364 A1, ‘LeBeau’, hereafter) and in view of Galadari et al. (US Patent Publication No. 2015/0294358 A1, ‘Galadari’, hereafter, previously provided) and further in view of Bettridge et al. (US Patent Publication No. 2012/0209842 A1, ‘Bettridge’, hereafter, previously provided).

Regarding claim 17. LeBeau and Galadari do not teach, further comprising: receiving an itinerary referencing one or more objects referenced in the one or more initial recommendation list or the updated recommendation list.  
However, Bettridge teaches receiving an itinerary referencing one or more objects referenced in the one or more initial recommendation list or the updated recommendation list (itinerary, travel quiz, Bettridge [0006], [0028], [0048], [0051]).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made having the teachings of LeBeau, Galadari and Bettridge before him/her, to further modify LeBeau with the teaching of Bettridge’s method for generating a customized travel itinerary.  One would have been motivated to do so for the benefit of providing customized travel itinerary (Bettridge, Abstract, [0006]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168